                                                                                     05/03/2019


                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF VIRGINIA
                                    Charlottesville Division

CFA INSTITUTE a Virginia Non-Stock            )
Corporation,                                  )       Civil Action No. 3:19cv00012
      Plaintiff,                              )
v.                                            )       MEMORANDUM OPINION
                                              )
AMERICAN SOCIETY OF PENSION                   )       By:    Joel C. Hoppe
PROFESSIONALS & ACTUARIES,                    )              United States Magistrate Judge
et al.,                                       )
        Defendant.                            )

       This matter is before the Court on Defendant American Society of Pension Professionals

& Actuaries’s (“ASPPA”) Motion to Stay. ECF No. 16. The parties have briefed the issues, see

ECF Nos. 16, 23, and the Court held a hearing on April 12, 2019, ECF No. 29. Based on the

parties’ written submissions, oral arguments, and the relevant law, I find that ASPPA’s Motion

to Stay will be denied.

                            I.     Background and Procedural History

       This case concerns allegations by Plaintiff CFA Institute (“CFA”) that ASPPA infringed

various trademarks held by CFA. CFA is not-for-profit association of investment professionals

that offers educational and certification services to various entities. See Compl. ¶¶ 10, 13, ECF

No. 1. It has applied for and obtained a series of registered trademarks, including CFA

CHARTERED FINANCIAL ANALYST; C.F.A.; and CFA INSTITUTE. (collectively, the

“CFA Marks”). Id. ¶ 13; see also Def.’s Mot. to Stay, Ex. 2 (“Notice of Opp’n”), ECF No. 16-2.

It uses some of these marks in connection with its CFA Program through which investment

professionals can become certified by CFA, be awarded the right to use the professional CFA or

“Chartered Financial Analyst” designation, and become eligible for CFA membership. Compl. ¶




                                                  1
29. CFA also offers various educational programs for its “members, program candidates,

investors, employers, institutions, and the press.” Id. ¶ 30.

        ASPPA is a non-profit professional organization that offers educational and credentialing

programs in the field of employer-based retirement plans. Def.’s Mot. to Stay 1, ECF No. 16.

Specifically, ASPPA offers a program in which retirement plan advisors can earn the right to use

the ASPPA designation, “CPFA,” or “Certified Plan Fiduciary Advisor.” See id. at 2–3. In July

2016, ASPPA applied for trademark protection for the mark, NAPA CPFA CERTIFIED PLAN

FIDUCIARY ADVISER (the “ASPPA Mark”). See id. at 2. This mark was published in the

Federal Register on August 15, 2017. See Notice of Publication, United States Patent and

Trademark Office, Serial No. 87-103,390 (July 26, 2017). 1

        On February 12, 2018, CFA filed a Notice of Opposition against ASPPA with the United

States Trademark Trial and Appeal Board (“TTAB”), pursuant to 15 U.S.C. § 1063, alleging that

it was or would be damaged by registration of the ASPPA Mark (the “Opposition Proceeding”).

Pl.’s Notice of Opp’n 1, ECF No. 16-2. In March 2018, ASPPA filed a counterclaim to restrict

the registration of the CFA Marks to reflect that CFA does not direct its goods and services

specifically or exclusively to professionals in the field of retirement financial planning. See

ASPPA Answer & Countercl., CFA Inst. v. Am. Soc’y of Pension Prof’ls & Actuaries, Opp’n No.

91239462 (T.T.A.B. 2018), Filing No. 5. ASPPA similarly alleged in an affirmative defense that

because the uses of the ASPPA Mark were directed toward retirement-based financial planning

or investments, the distinction between the services offered was sufficient to avoid likelihood-of-

1
  Though the parties have not appended all relevant filings from the Opposition Proceeding to their briefs,
I nonetheless take judicial notice of these filings, which are publically available on the USPTO’s website.
CFA Inst. v. Am. Soc’y of Pension Prof’ls & Actuaries, Opp’n No. 91239462 (T.T.A.B. Feb. 12, 2018),
http://ttabvue.uspto.gov/ttabvue/v?qt=adv&procstatus=All&pno=91239462&propno=&qs=&propnameop
=&propname=&pop=&pn=&pop2=&pn2=&cop=&cn=. See Dixon v. Cole, Civ. No. 16-3922, 2018 U.S.
Dist. LEXIS 25909, at *3 (Feb. 15, 2018) (“The court may . . . take judicial notice of matters of public
record, such as administrative proceedings.”).
                                                    2
confusion between the parties’ marks. Id. ¶¶ 51–57. In September 2018, the TTAB granted

CFA’s motion to dismiss ASPPA’s counterclaim, finding that ASPPA’s proposed restriction of

CFA’s mark was “ambiguous.” TTAB Order of Sept. 27, 2018, Opp. No. 91239462, Filing No.

12. ASPPA filed an amended counterclaim in October 2018 similarly seeking to restrict the

registration of the CFA Marks to services “offered primarily to professionals outside the field of

retirement financial planning.” ASPPA Am. Answer & Countercl., Opp’n No. 91239462, Filing

No. 13. In November, CFA again moved to dismiss ASPPA’s counterclaim, CFA Mot. to

Dismiss, Opp’n No. 91239462, Filing No. 14, and the TTAB suspended proceedings pending the

resolution of CFA’s motion, TTAB Order of Nov. 20, 2018, Opp’n No. 91239462, Filing No. 15.

In March 2019, CFA moved to suspend the Opposition Proceeding pending the disposition of the

matter pending before this Court. CFA Mot. to Suspend, Opp’n No. 91239462, Filing No. 18.

       In February 2019, CFA filed the present infringement action in this Court alleging that

the ASPPA Mark infringed the CFA Marks and asserting claims under federal and state law for

trademark infringement, unfair competition, and accounting. See generally Compl. 3–24. The

following month, CFA filed a motion with the TTAB seeking to suspend the Opposition

Proceeding pending the outcome of the present civil action. See Def.’s Mot. to Stay Ex. 1, ECF

No. 16-1. Several days later, ASPPA filed its Motion to Stay, asking this Court to stay the case

pending the outcome of the Opposition Proceeding. On April 26, 2019, the TTAB issued an

order granting CFA’s Motion to Suspend and denying, without prejudice, CFA’s Motion to

Dismiss. TTAB Order of Apr. 26, 2019, Opp’n No. 91239462, Filing No. 21. It found that this

civil action “involves the same parties and marks at issue in the opposition proceeding, and the

same issues, namely, which party has priority and whether there is a likelihood of confusion

between the parties’ marks.” Id. at 4. Thus, the TTAB suspended the Opposition Proceeding



                                                 3
“pending final disposition of the Civil Action” and noted, “[i]f the District Court grants [CFA’s]

motion to stay the Civil Action in favor of [the Opposition Proceeding], the [TTAB] will resume

[the Opposition Proceeding].” Id. at 5. For the reasons that follow, I find that the circumstances

of this case do not merit a stay of the proceedings in this Court.

                                         II.     Discussion

       Under the Lanham Act, a person who “believes that he would be damaged by the

registration of a mark upon the principal register” may “file an opposition” with the United

States Patent and Trademark Office (“USPTO”) to challenge the proposed registration. 15 U.S.C.

§ 1063(a). This filing gives rise to an opposition proceeding before the TTAB. See 15 U.S.C. §

1067; Lodestar Anstalt v. Bacardi & Co., No. CV-16-06411, 2016 U.S. Dist. LEXIS 167983, at

*2 (C.D. Cal. Nov. 16, 2016). Opposition proceedings under § 1063(a) are similar to civil actions

in federal district court. See TTAB Manual of Procedure § 102.03 (2018) (“TBMP”). The

proceedings are largely governed by the Federal Rules of Civil Procedure, and they permit

discovery and depositions. See B&B Hardware, Inc. v. Hargis Indus., 135 S. Ct. 1293, 1300

(2015) (citing 37 C.F.R. §§ 2.116(a), 2.120, 2.122(a), 2.123(a)). The party opposing registration

bears the burden of proof. Id.

       A party seeking review of the TTAB’s decision may appeal to the United States Court of

Appeals for the Federal Circuit. 15 U.S.C. § 1071(a). Alternatively, a party may seek review in

federal district court, id. § 1071(b), at which time the parties may conduct additional discovery,

and the judge resolves the registration dispute de novo. B&B Hardware, 135 S. Ct. at 1301.

Notwithstanding these options, the Lanham Act also provides for a civil cause of action for

trademark infringement that may be filed, in the first instance, with the district court. See 15

U.S.C. §§ 1114 (registered marks), § 1125 (unregistered marks). Unlike with opposition



                                                  4
proceedings under § 1063(a), a district court in infringement litigation “considers the full range

of a mark’s usages, not just those in the application.” B&B Hardware, 135 S. Ct. at 1301.

       ASPPA argues that this Court should stay CFA’s infringement action pending CFA’s

Opposition Proceeding against the ASSPA Mark currently pending before the TTAB. It is well-

settled that the “power to stay proceedings is incidental to the power inherent in every court to

control the disposition of the causes on its docket with economy of time and effort for itself, for

counsel, and for litigants.” Derosa v. J.P. Walsh & J.L. Marmo Enters., 541 F. App’x 250, 252

(4th Cir. 2013) (quoting Landis v. N. Am. Co., 299 U.S. 248, 254 (1936)). Accordingly, in

determining whether to grant a motion to stay, the Court must exercise its discretion to “balance

the various factors relevant to the expeditious and comprehensive disposition of the causes of

action on the court’s docket.” Maryland v. Universal Elections, 729 F.3d 370, 375 (4th Cir.

2013). The Court considers the following factors: “(1) the length of the stay; (2) the hardship the

movant would face if the stay were denied; (3) the burden of the stay on the nonmovant; and (4)

whether the stay would promote judicial economy by avoiding duplicative litigation.” City of

Galax v. Perdue Pharma, L.P., No. 7:18cv617, 2019 U.S. Dist. LEXIS 24551, at *10 (W.D. Va.

Feb. 14, 2019). The moving party bears the burden to show good cause for the stay. See Landis,

229 U.S. at 254–55. I find, on balance, that the relevant factors weigh against granting ASPPA’s

motion.

   A. Length of the Stay and Judicial Economy

       As to the first and fourth factors, CFA argues that the Opposition Proceeding is in its

“early stages” and that this civil action “will proceed more quickly” than the Opposition

Proceeding. Pl.’s Br. in Opp’n 4–5, ECF No. 23. ASPPA has not produced any specific evidence

that the Opposition Proceeding will necessarily advance at a faster pace than proceedings in this



                                                 5
Court, and I am unaware of any reason that this Court could not bring this case to conclusion at

least as expeditiously as the TTAB. Indeed, the Court in this case has already issued a

preliminary Scheduling Order, ECF No. 15, and the parties are expected to begin discovery

shortly. Alternatively, the Opposition Proceeding before TTAB has been pending for over one

year and the parties have not exchanged any discovery, nor set a date for trial. Moreover,

pursuant to the most recent scheduling order entered in the TTAB proceeding, the parties would

not be able to secure a hearing date for trial until at least July 2020, a date that will almost

certainly be postponed in light of the fact that the Opposition Proceeding remains suspended. See

Order of Sept. 27, 2018, Opp’n No. 91239462, Filing No. 12. At bottom, ASPPA has failed to

show any efficiency to be gained by permitting CFA’s case to proceed before TTAB rather than

this Court. 2

        I further reject ASPPA’s argument that the stay would assist in avoiding duplicative

litigation before the TTAB and this Court. The principal dispute between the parties on this issue

concerns whether, in light of the Supreme Court’s decision in B&B Hardware, the TTAB’s

decision in the Opposition Proceeding would result in issue preclusion. In B&B Hardware, the

Court explained that so long as “the usages adjudicated by the TTAB are materially the same as

those before the district court” in a civil infringement action, issue preclusion would bind the

district court to the TTAB’s decision in an opposition proceeding. 135 S. Ct. at 1310. CFA

argues that B&B Hardware is inapposite because the ruling does not apply where “the ordinary

elements [of issue preclusion] will not be met” Pl.’s Br. in Opp’n10 (quoting B&B Hardware,


2
 I am also not persuaded by ASPPA’s argument that CFA could elect to pursue expedited opposition
proceedings. Though the TTAB rules do offer “Accelerated Case Resolution,” this option requires both
“consent of the parties and agreement by a [TTAB] attorney or judge.” TBMP § 702.04(a). Because it is
not clear whether either party would be willing to agree to such proceedings, I cannot find that such an
option is would necessarily be available to CFA.


                                                    6
135 S. Ct. at 1306). It is unnecessary for me to reach a conclusion on this point because,

irrespective of whether TTAB’s decision would result in preclusion before this Court, I find that

duplicative litigation can also be avoided—and judicial economy best served—by moving

forward with litigation pending before this Court. First, the TTAB has already suspended the

Opposition Proceeding pending the outcome of this civil action. Accordingly, any issues that

TTAB would have decided that might have lead to issue preclusion in this Court will instead be

decided by this Court and may result in issue preclusion at the TTAB. See B&B Hardware, 135

S. Ct. at 1305–06 (“Neither is issue preclusion a one-way street. When a district court, as part of

its judgment, decides an issue that overlaps with part of the TTAB’s analysis, the TTAB gives

preclusive effect to the court’s judgment.”); see also TTAB Order of Apr. 26, 2019, Opp’n No.

91239462, Filing No. 21 (“[T]he Civil Action may have a bearing on the [O]pposition

[P]roceeding such that proceeding here prior to the resolution of the Civil Action would be

inefficient and pose a risk of inconsistent judgments.”). Because preclusion—if it applies—will

inevitably bind one forum to the judgment of the other, there is no distinct benefit to permitting

the TTAB proceeding, which is currently suspended, to advance ahead of this Court’s disposition

of the case. Judicial economy will be best served by permitting the forum that will conclude

more quickly to move forward. As discussed above, this Court, at least at the moment, appears to

be moving forward at a faster pace.

       Second, it is not clear that the TTAB’s decision will necessarily bind this Court as the

TTAB has not reached a final judgment and the matter of issue preclusion has not yet been

presented to this Court. Ultimately, this Court would need to perform a somewhat complex

preclusion analysis on each of CFA’s claims. Any decision reached would then be subject to an

appeal that could extend this litigation far beyond the time it would have taken to simply decide



                                                 7
the case on its merits. For these reasons, I find that the judicial economy factor weighs in favor

of denying ASPPA’s Motion to Stay.

   B. Burden on ASPPA

       As to the second factor, I find that any harm ASPPA might suffer as a result of this

Court’s refusal to grant a stay would be negligible. In its briefing, ASPPA does not identify any

particular concern it has with respect to the burden of moving forward with CFA’s infringement

action. At worst, ASPPA implies that it would “be forced to divert its resources to defend itself”

in the infringement action during the pendency of the Opposition Proceeding. See Tigercat Int’l

v. Caterpillar Inc. No. 16-cv-1047, 2018 U.S. Dist. LEXIS 83010, at *17 (D. Del. May 2, 2018).

This argument no longer has merit, however, in light of the TTAB’s recent decision to suspend

the Opposition Proceeding in favor of the civil infringement action. Moreover, because the

TTAB proceeding is still in a very early stage, ASPPA has not yet had to invest significant time

and resources in its defense of CFA’s Notice of Opposition. Accordingly, I do not find that

ASPPA would be significantly harmed by moving forward in this Court.

   C. Burden on CFA

       As to the third factor, CFA argues that it would suffer significant prejudice from a delay

in the district court proceedings because TTAB cannot provide the legal or equitable relief it

seeks in its Complaint. ASPPA responds that CFA’s allegations of prejudice are bellied by its

delay in seeking relief from this Court. ASPPA points to two decisions where courts found that a

party’s delay in filing suit in district court undermined its claim for prejudice in opposing a stay

of the district court proceedings. I find that the procedural histories from those cases are

distinguishable from the facts at bar. In Tigercat, the defendant began opposition proceedings in

TTAB in November 2013, but the plaintiff waited approximately three years before seeking a



                                                  8
declaratory judgment action, which the defendant sought to stay. 2018 U.S. Dist. LEXIS 83010,

at *2–5. The district court balked at the “three years [the plaintiff] seemed unconcerned” with the

prejudice it now alleged it would suffer if its declaratory judgment action were stayed, and the

court further noted that the plaintiff offered “no explanation for its delay in bringing the instant

claims.” Id. at *15. Similarly, in Lodestar Anstalt, the plaintiff filed an infringement action more

than three years after the defendant’s registration application and nearly two and one-half years

after the filing of its opposition proceedings with TTAB. 2016 U.S. Dist. LEXIS 167983, at *4–

6. The court found “the fact that [the plaintiff] did not assert its claims for trademark

infringement . . . until almost three years after [the defendant] began using [its] mark undermines

its argument that these claims require immediate resolution.” Id. at *12. It further found, “[a]fter

dragging [the defendant] through more than two years of litigation before TTAB, [the plaintiff[

should not be allowed to start all over again in a different forum on the eve of TTAB’s decision.”

Id. at *13. In each case, the TTAB proceedings were far along, and the district courts viewed the

actions commenced in their courts as delay tactics. That situation is not presented here.

       In this case, CFA filed its opposition with the TTAB in February 2018, approximately

seven months after publication of the ASPPA Mark. See Notice of Publication, United States

Patent and Trademark Office, Serial No. 87-103,390 (July 26, 2017) (identifying intended

publication date of August 15, 2017). It filed its civil action almost exactly one year later. I

cannot find this delay tantamount to the multi-year delays by the plaintiffs in Tigercat and

Lodestar Anstalt. Moreover, at the hearing on this motion, CFA provided a justifiable excuse for

its delays, explaining that it had filed the TTAB proceeding earlier because of a pending

limitations deadline, but that it needed additional time to collect the requisite information for the

civil filing. Though I do not find that CFA would suffer extraordinary prejudice by staying this



                                                  9
case in favor of the Opposition Proceeding, I do find, as described above, that proceedings in this

action are advancing at a faster pace and that this Court could handle CFA’s claims at least as

expeditiously as the TTAB. See Goya Foods, Inc. v. Tropicana Prods., 846 F.2d 848, 854 (2d

Cir. 1988) (stating that litigants in trademark-infringement cases are “entitled to have the

infringement issue resolved promptly so that [they] may conduct [their] business affairs in

accordance with the court’s determination of its rights”); cf. PHC, Inc. v. Pioneer Healthcare,

Inc., 75 F.3d 75, 80 (4th Cir. 1996) (“[A]t least where an infringement claim is involved . . .

there is often some urgency. Ongoing business conduct is likely to be involved and harm,

possibly irreparable, may be accruing.”). Accordingly, I also find that the third factor does not

weigh in favor of ASPPA’s Motion to Stay.

                                          III. Conclusion

       For the foregoing reasons, ASPPA’s Motion to Stay will be denied in an order

accompanying this opinion.

                                              ENTER: May 3, 2019



                                              Joel C. Hoppe
                                              United States Magistrate Judge




                                                 10
